DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 9 is objected to because of the following informalities:  the limitation “the filler comprises one or more of: sand particles; thermally-conductive particles; electrically-conductive particles; electromagnetic wave absorbing particles; dielectric absorbing particles; and particles” in lines 1-8 " is improper alternative claiming. Alternative claiming may be set forth as "a material (or at least one material) selected from the group consisting of A, B, and C" or "wherein the material is (or is at least one of) A, B, or C" see MPEP 2173.05(h). For the purpose of this Office Action, the limitation has been interpreted as  “the filler comprises one or more of: sand particles; thermally-conductive particles; electrically-conductive particles; electromagnetic wave absorbing particles; dielectric absorbing particles; or particles”.  Appropriate correction is required.
3.	Claim 17 is objected to because of the following informalities:  the limitation “the filler comprises one or more of sand particles, thermally-conductive particles, electrically-conductive particles, electromagnetic wave absorbing particles, dielectric absorbing particles, and particles” in lines 3-5 is improper alternative claiming. Alternative claiming may be set forth as "a material (or at least one material) selected from the group consisting of A, B, and C" or "wherein the material is (or is at least one of) A, B, or C" see MPEP 2173.05(h). For the purpose of this Office Action, the limitation has been interpreted as “the filler comprises one or more of sand particles, or particles”.  Appropriate correction is required.
4.	Claim 18 is objected to because of the following informalities:  the limitation “the filler comprises sand coated with the filler” in line 4 includes a drafting error. For the purpose of this Office Action, the limitation has been interpreted as “the filler comprises sand coated with the coating”.     Appropriate correction is required.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1-3, 6, 9, 10, 12, 13, 15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Youn (US 2014/0146477).
Regarding claim 1, Youn discloses a thermal management and/or electromagnetic interference (EMI) mitigation material  (hybrid sheet material includes an EMI absorption layer bonded to a thermal absorption layer, abstract) comprising filler ([0019]) and a coating on the filler([0020], [0024]), wherein: the filler comprises sand([0019]); and/or the filler has one or more properties of being electromagnetic wave absorbing([0019]); and/or the thermal 
Regarding claim 2, Youn discloses all of the claim limitations as set forth above. Youn further discloses the coating comprises a binder([0020]); and the filler is coated with the binder([0024]).
Regarding claim 3, Youn discloses all of the claim limitations as set forth above. Youn further discloses the filler comprises sand particles coated with the binder([0024]).
Regarding claim 6, Youn discloses all of the claim limitations as set forth above. Youn further discloses the filler comprises filler particles that have one or more properties of being electromagnetic wave absorbing([0019]); and the binder defines a thin layer coating along surfaces of the filler particles and having a thickness such that the thin layer coating does not significantly alter the thermally-conductive, electrically-conductive, dielectric absorbing, and/or electromagnetic wave absorbing property(ies) of the filler particles([0020], [0024]).
Regarding claim 9, Youn discloses all of the claim limitations as set forth above. Youn further discloses the filler comprises one or more of: sand particles([0019]).
Regarding claim 10, Youn discloses all of the claim limitations as set forth above. Youn further discloses the filler comprises thermally-conductive particles including one or more of aluminum([0021]),  iron([0021]), graphite([0031]),  copper([0021]).
Regarding claim 12, Youn discloses all of the claim limitations as set forth above. Youn further discloses  the filler comprises sand particles coated with the coating([0024]); and
the thermal management and/or EMI mitigation material comprises a thermal interface material having a thermal conductivity greater than air (Table 3) and including at least about 90 vol % of the sand particles coated with the coating([0024]).

Regarding claim 15, Youn discloses all of the claim limitations as set forth above. Youn further discloses a device comprising at least one thermal management and/or EMI mitigation material of claim 1 ([0017], [0045]), wherein: the at least one thermal management and/or EMI mitigation material is positioned relative to, against, and/or adjacent one or more heat sources of the device and one or more heat removal/dissipation structures of the device such that the at least one thermal management and/or EMI mitigation material is operable for defining or establishing at least part of a thermally-conductive heat path generally between the one or more heat sources and the one or more heat removal/dissipation structures along which heat is transferrable ([0017]); and/or the at least one thermal management and/or EMI mitigation material is positioned relative to, against, and/or adjacent one or more components of the device such that the at least one thermal management and/or EMI mitigation material is operable for providing EMI mitigation for the one or more components of the device([0017]).
Regarding claim 17, Youn discloses a method relating to a material composition including filler and suitable for use as a thermal management and/or EMI mitigation material([0040]), the method comprising coating the filler with a coating([0024]), wherein the filler comprises one or more of sand particles([0019]), whereby the thermal management and/or EMI mitigation material is granular, has a consistency similar to wet sand([0024]).
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	Claims 4,   and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Youn (US 2014/0146477) as applied to claims 1 and 2 above in view of Modell et al. (US 7,862,894) as cited in IDS dated 3/6/20.
Regarding claim 4, Youn discloses all of the claim limitations as set forth above. Youn discloses non-limiting examples of binder material include urethane, polyurethane, epoxies and acrylics ([0020]) but does not explicitly disclose the binder comprises a hydroxyl-terminated polymer cross-linked by a cross-linking agent.

It would have been obvious to one of ordinary skill in the art to use as the binder in Youn, the binder comprises a hydroxyl-terminated polymer cross-linked by a cross-linking agent as taught by Modell in order to have a composition that is readily mouldable and formable.
Regarding claim 5, modified Youn discloses all of the claim limitations as set forth above. Modified Youn further discloses the hydroxyl-terminated polymer comprises silicone oil (Modell, claim 2); and/or the cross-linking agent comprises boron(Modell, claim 1).
11.	Claims 7,   and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Youn (US 2014/0146477) as applied to claim 1  above.
Regarding claim 7, Youn discloses all of the claim limitations as set forth above. Youn discloses the thermal management and/or EMI mitigation material has a thermal conductivity of 500±100 W/mK (Table 3) which overlaps the claim range of at least 9 W/mK or more, thus reading on the limitation.
Youn is explicitly silent to the claim range however “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.

particle size of the filler is within a range from about 0.01 microns to about 1000 microns; and
the thermal management and/or EMI mitigation material has a Shore 00 hardness less than 85.
It would have been obvious to one of ordinary skill in the art to provide the thermal management and/or EMI mitigation material includes more than 85 vol % of the filler coated with the coating; particle size of the filler is within a range from about 0.01 microns to about 1000 microns; and the thermal management and/or EMI mitigation material has a Shore 00 hardness less than 85, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 8, Youn discloses all of the claim limitations as set forth above. Youn further discloses  the thermal management and/or EMI mitigation material has a thermal conductivity of 500±100 W/mK (Table 3) which overlaps the claim range of at least 9 W/mK or more, thus reading on the limitation.
Youn is explicitly silent to the claim range however “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness 
Continuing with claim 8, Youn discloses the frequency absorption properties of the EMI absorption layer may be a function of the thickness of the layer and/or the proportions and selection of materials used to construct the EMI absorption layer, such as the ratios and amount of metal used,  these properties may be used to target a specific range of frequencies by varying the thickness of the EMI absorption layer and/or varying the amount and choice of materials([0025]) but does not explicitly disclose the thermal management and/or EMI mitigation material includes at least about 90 vol % of the filler coated with the coating.
It would have been obvious to one of ordinary skill in the art to provide  the thermal management and/or EMI mitigation material includes at least about 90 vol % of the filler coated with the coating, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
12.	Claim 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Youn (US 2014/0146477) as applied to claim 1 above in view of Modell et al. (US 7,862,894) as cited in IDS dated 3/6/20.
Regarding claim 11, Youn discloses all of the claim limitations as set forth above. Youn does not explicitly disclose the thermal management and/or EMI mitigation material comprises a polymeric binder/matrix loaded with the filler coated with the coating; and the polymeric binder/matrix includes a silicone based material, a hydrocarbon based material, and/or an epoxy based material.

It would have been obvious to one of ordinary skill in the art to provide the thermal management and/or EMI mitigation material comprises a polymeric binder/matrix loaded with the filler coated with the coating; and the polymeric binder/matrix includes a silicone based material as taught by Modell in order to have a composition that is readily mouldable and formable.
13.	Claims 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Youn (US 2014/0146477) as applied to claim 1  above in view of Hirakawa et al. (US 2010/0255359) as cited in IDS dated 3/6/20.
Regarding claim 14, Youn discloses all of the claim limitations as set forth above. Youn discloses a thermal management solution for one or more batteries and/or battery packs([0017]), the thermal management solution comprising the thermal management and/or EMI mitigation material of claim 1 ([0017]), wherein the thermal management and/or EMI mitigation material is positionable along a surface predesignated for the one or more batteries and/or battery packs([0017]), whereby: the thermal management and/or EMI mitigation material is operable as a thermal interface material defining or establishing at least part of a thermally-conductive heat path with a portion of the one or more batteries and/or battery packs when the portion of the one or more batteries and/or battery packs are positioned on the thermal management and/or EMI 
Hirakawa teaches a battery pack  includes: a plurality of cells; a casing for containing the cells; and a heat absorber for absorbing heat generated by the cells, wherein the cells are lithium ion batteries, and the heat absorber absorbs heat of gas generated from the inside of one of the cells which experienced thermal runaway so as to keep temperature of the gas at 300° C. or lower, thereby preventing the thermal runaway from occurring in the other cells adjacent to the cell which experienced the thermal runaway([0009]).   Hirakawa teaches the heat absorbing member  may be made of metal such as aluminum, titanium, etc., a nonflammable solid substance such as ceramics, sand, etc., and an agent for preventing fire spreading called Fire Barrier manufactured by Sumitomo 3M ([0053]).
It would have been obvious to one of ordinary skill in the art to include in the system of Youn, the thermal management and/or EMI mitigation material is operable as a fire suppressant if the one or more batteries and/or battery packs catch fire to thereby help suppress the fire and inhibit the fire from spreading as taught by Hirakawa as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
Regarding claim 16, Youn discloses all of the claim limitations as set forth above. Youn discloses a thermal management solution for a battery pack for an electronic device ([0045]-[0047]), the thermal management solution comprising the thermal management and/or EMI mitigation material of claim 1 positionable along a surface predesignated for the battery pack 
Hirakawa teaches a battery pack  includes: a plurality of cells; a casing for containing the cells; and a heat absorber for absorbing heat generated by the cells, wherein the cells are lithium ion batteries, and the heat absorber absorbs heat of gas generated from the inside of one of the cells which experienced thermal runaway so as to keep temperature of the gas at 300° C. or lower, thereby preventing the thermal runaway from occurring in the other cells adjacent to the cell which experienced the thermal runaway([0009]).   Hirakawa teaches a battery-equipped device is equipped with, and is powered by the battery pack 1 shown in FIG. 1, and includes, for example, electronic devices such as portable personal computers and video cameras, vehicles such as four-wheel vehicles and two-wheel vehicles, electric tools, etc ([0040]). 
 It would have been obvious to one of ordinary skill in the art to use the system of Youn as a thermal management solution for a battery pack for an electric vehicle as taught by Hirakawa as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
Continuing with claim 16, modified Youn discloses the thermal management and/or EMI mitigation material is operable as a fire suppressant if the battery pack catches fire to thereby help suppress the fire and inhibit the fire from spreading(Hirakawa [0053]).
s 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Youn (US 2014/0146477)  in view of Hirakawa et al. (US 2010/0255359) as cited in IDS dated 3/6/20.
Regarding claim 18, Youn discloses  a method relating to thermal management of one or more batteries and/or battery packs([0017], [0047]), the method comprising positioning a thermal interface material including filler coated with a coating along a surface predesignated for the one or more batteries and/or battery packs([0017], [0024]), wherein: the filler comprises sand coated with the coating([0024]); and/or the thermal interface material is granular, has a consistency similar to wet sand([0024]), whereby: the thermal interface material defines or establishes at least part of a thermally-conductive heat path with a portion of the one or more batteries and/or battery packs when the portion of the one or more batteries and/or battery packs are positioned on the thermal interface material([0017]); but does not explicitly disclose the thermal interface material is operable as a fire suppressant if the one or more batteries and/or battery packs catch fire to thereby help suppress the fire and inhibit the fire from spreading.
Hirakawa teaches a battery pack  includes: a plurality of cells; a casing for containing the cells; and a heat absorber for absorbing heat generated by the cells, wherein the cells are lithium ion batteries, and the heat absorber absorbs heat of gas generated from the inside of one of the cells which experienced thermal runaway so as to keep temperature of the gas at 300° C. or lower, thereby preventing the thermal runaway from occurring in the other cells adjacent to the cell which experienced the thermal runaway([0009]).   Hirakawa teaches the heat absorbing member  may be made of metal such as aluminum, titanium, etc., a nonflammable solid substance such as ceramics, sand, etc., and an agent for preventing fire spreading called Fire Barrier manufactured by Sumitomo 3M ([0053]).

Regarding claim 19, modified Youn discloses all of the claim limitations as set forth above. Modified Youn further discloses  positioning the thermal interface material includes positioning the thermal interface material along a surface predesignated for a battery pack of an electric vehicle(Hirakawa [0040]), whereby: the thermal interface material is operable for defining or establishing at least part of a thermally-conductive heat path generally between a portion of the battery pack and the surface predesignated for the battery pack when the portion of the battery pack is positioned on the thermal interface material(Youn [0017]); and the thermal interface material is operable as a fire suppressant if the battery pack catches fire to thereby help suppress the fire and inhibit the fire from spreading(Hirakawa [0053]).
Regarding claim 20, modified Youn discloses all of the claim limitations as set forth above. Modified Youn further discloses  filler comprises sand coated with the coating(Youn [0024]), and wherein the method includes: positioning the one or more batteries and/or battery packs on the sand coated with the coating such that the sand coated with the coating conforms against a surface of the one or more batteries and/or battery packs, thereby removing air gaps and improving heat transfer([0017]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724